        Case 1:19-cv-00069-CKK Document 4 Filed 01/04/19 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: DOMESTIC AIRLINE TRAVEL
ANTITRUST LITIGATION                                                                    MDL No. 2656



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −6)



On October 13, 2015, the Panel transferred 18 civil action(s) to the United States District Court for
the District of Columbia for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 140 F.Supp.3d 1344 (J.P.M.L. 2015). Since that time, 77 additional action(s) have been
transferred to the District of Columbia. With the consent of that court, all such actions have been
assigned to the Honorable Colleen Kollar−Kotelly.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of Columbia and assigned to Judge
Kollar−Kotelly.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of Columbia for the reasons stated in the order of October 13, 2015, and, with the consent of
that court, assigned to the Honorable Colleen Kollar−Kotelly.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of Columbia. The transmittal of this order to said Clerk shall be stayed
7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel
within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


                          Dec 27, 2018
                                                       Jeffery N. Lüthi
                                                       Clerk of the Panel
     Case 1:19-cv-00069-CKK Document 4 Filed 01/04/19 Page 2 of 2




IN RE: DOMESTIC AIRLINE TRAVEL
ANTITRUST LITIGATION                                                    MDL No. 2656



                 SCHEDULE CTO−6 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.      CASE CAPTION


TEXAS WESTERN

 TXW        1      18−01067      Richmond v. Southwest Airlines Co.
 TXW        1      18−01073      Montgomery v. Southwest Airlines Co.
 TXW        1      18−01074      Hall v. Southwest Airlines Co.




                     ANGELA D. CAESAR, CLERK




                  January 4, 2019
